 PROB 12C                                                                                Report Date: June 26, 2019
(6/16)

                                       United States District Court                            FILED IN THE
                                                                                           U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                      Jun 26, 2019
                                        Eastern District of Washington                    SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Frank Glenn Lambert                      Case Number: 0980 2:14CR00170-TOR-1
 Address of Offender: Unknown
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: August 31, 2015
 Original Offense:          Sexual Abuse of a Minor, 18 U.S.C. §§ 2243(a) and 1153(a)
 Original Sentence:         Prison - 24 months              Type of Supervision: Supervised Release
                            TSR - 60 months

 Revocation Sentence:       Prison - 1 month
 (June 6, 2019)             TSR - 3 years
 Asst. U.S. Attorney:       Timothy J. Ohms                 Date Supervision Commenced: June 20, 2019
 Defense Attorney:          Andrea George                   Date Supervision Expires: June 19, 2022

                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:
Violation Number        Nature of Noncompliance

            1           Standard Condition # 1: You must report to the probation office in the federal judicial
                        district where you are authorized to reside within 72 hours of your release from
                        imprisonment, unless the probation officer instructs you to report to a different probation
                        office or within a different time frame.

                        Supporting Evidence: On June 17, 2019, the undersigned received a phone call from Mr.
                        Lambert, who was at the Spokane County Jail. As previously reported to the undersigned
                        via staff at the Federal Defender’s Office, Mr. Lambert informed the undersigned that he
                        would be staying at the Union Gospel Mission (UGM) in Spokane, Washington, upon his
                        release. Furthermore, as previously relayed to Mr. Lambert via staff at the Federal
                        Defender’s Office, Mr. Lambert was again directed to physically report to the U.S. Probation
                        Office on June 25, 2019.

                        On June 25, 2019, Mr. Lambert called the undersigned and stated it was his understanding
                        that he didn’t need to physically report to the U.S. Probation Office and that he did not
                        report to UGM after his release, but is in Okanogan County. Mr. Lambert stated he would
                        be able to get a ride into the U.S. Probation Office on June 26, 2019, for his intake
                        appointment. On June 26, 2019, Mr. Lambert contacted the undersigned and stated he would
Prob12C
Re: Lambert, Frank Glenn
June 26, 2019
Page 2

                     not be able to make it to U.S. Probation on that date as instructed. Mr. Lambert has failed
                     to report to the probation office within 72 hours of his release from imprisonment, a direct
                     violation of standard condition number 1.

                     On June 6, 2019, Mr. Lambert appeared before the Court for the purpose of a supervised
                     release hearing. It was at this time, Mr. Lambert informed the Court that he is aware of all
                     the terms and conditions of his supervised release upon his release from imprisonment.
          2          Mandatory Condition # 5: You must comply with the requirements of the Sex Offender
                     Registration and Notification Act (34 U.S.C. 20901, et seq.) As directed by the probation
                     officer, the Bureau of Prisons, or any state sex offender registration agency in which you
                     reside, work, are a student, or were convicted of qualifying offense.

                     Supporting Evidence: On June 20, 2019, Mr. Lambert was released from custody after
                     being sentenced to 30 days imprisonment for supervised release violations on this case.
                     Unbeknownst to the undersigned, Mr. Lambert informed the undersigned that he reported
                     to Okanogan County upon his release from imprisonment and is currently homeless. After
                     failing to show for his appointment at the U.S. Probation Office on June 25, 2019, Mr.
                     Lambert informed the undersigned that he registered as homeless to the Colville Tribe of
                     Indians. The undersigned informed him of the importance of also registering with Okanogan
                     County, which he acknowledged.

                     On June 26, 2019, collateral contact with the Okanogan County Sheriff’s Office revealed
                     that Mr. Lambert has not registered with them and is thus non-compliant with sex offender
                     registration requirements in Okanogan County, a direct violation of mandatory condition
                     number 5.

                     On June 6, 2019, Mr. Lambert appeared before the Court for the purpose of a supervised
                     release hearing. It was at this time, Mr. Lambert informed the Court that he is aware of all
                     the terms and conditions of his supervised release upon his release from imprisonment.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the defendant to appear
to answer to the allegation(s) contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     6/26/2019
                                                                           s/Jonathan C. Bot
                                                                           Jonathan C. Bot
                                                                           U.S. Probation Officer
Prob12C
Re: Lambert, Frank Glenn
June 26, 2019
Page 3


 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    Other
                                      Signature of Judicial Officer

                                      June 26, 2019

                                      Date
